Exhibit 10.6
 
EXHIBIT B TO REPURCHASE
OPTION AGREEMENT
 
This Repurchase Option Agreement (the "Agreement") is made as of the 13th day
of August, 2013 by and between U.S. Rare Earths, Inc. (the "Company") a Nevada corporation and Daniel McGroarty (the "Seller").
 
WITNESSETH:
 
WHEREAS, the Seller is the owner of eight hundred thousand (800,000) shares of
the Company's common stock, par value $0.00001 per share (the "Common Stock");
and


WHEREAS, the Seller desires to grant to the Company a right and option to
repurchase all or any portion of the Common Stock at a purchase price of $1.00
per Share (the "Price Per Share"), on and subject to the terms of this Agreement
(the "Repurchase Option").


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Company and the Seller hereby agree as follows:
 
1.
Repurchase Option.  The  Seller  hereby  irrevocably  grants  to  the  Company  the
right and option (the "Repurchase Option") to repurchase all or any
portion  of  the  Common Stock at the Price Per Share, in whole or in part, at
any time on or before 5:30 pm New York City time on April 30, 2014 (the
"Expiration Date").
 
2. Closing.  At any time on or after the date hereof and prior to the Expiration
Date, the Company shall have the right but not the obligation to repurchase all
or any portion of the Common Stock at the Price Per Share at one or more
closings which shall take place electronically at such time as shall be
determined by the Company. At least one business day prior to a closing, the
Company shall (a) deliver to Manhattan Transfer Registrar Company, as escrow
agent (the "Escrow Agent") a notification in writing specifying (i) the number
of shares of the Common Stock that it intends to repurchase from the Seller (the
"Repurchase Shares") and
the proposed date of closing, and (b) wire
transfer  in  immediately  available  funds  to  an account designated by the
Escrow Agent an amount equal to the product of the number of Repurchase Shares
multiplied by the Price Per Share (the "Purchase  Price").  At each closing,
upon receipt of written instruction from the Company on or before
the  Expiration  Date,  the Escrow Agent shall simultaneously disburse to the
Seller by wire transfer in immediately available funds an amount equal to the
Purchase Price and deliver to the Company the Repurchase Shares. Upon
disbursement to the Seller of the Purchase Price at closing, the Company shall
automatically become the legal  and beneficial  owner of  the Repurchase  Shares
and all rights and interests therein or relating thereto.
 
3. Escrow of Common Stock.


(a) To ensure the availability for delivery of the Common Stock upon repurchase
by the Company pursuant to the Company's Repurchase Option, promptly upon
execution of this Agreement, the Seller shall deliver to the Escrow Agent a
certificate (or certificates) representing the Common Stock, along with fully
executed stock powers that are medallion guaranteed and duly endorsed in form
for transfer to the Company. The Seller shall also promptly deliver to the
Escrow Agent any other documents or instruments reasonably requested by the
Escrow Agent. The certificates representing the Common Stock together with the
stock powers shall be held by the Escrow Agent in escrow pursuant to the terms
of an Escrow Agreement to be entered into simultaneously with the execution of
this Agreement in the form attached hereto as Exhibit A.
 
(b) Subject to the terms hereof, the Seller shall have all the rights of a
shareholder with respect to such Common Stock while they are held in escrow,
including without limitation, the right to vote the Common Stock and receive any
cash dividends declared thereon. If, from time to time during the term of the
Company's Repurchase Option, there is (i) any stock dividend, stock split or
other change in the Common  Stock, or (ii) any merger or sale of all or
substantially all of the assets or other acquisition of the Company, any and all
new, substituted or additional securities to which the Seller is entitled by
reason of the Seller's ownership of the Common Stock shall be immediately
subject to this escrow, deposited with the Escrow Agent and included thereafter
as "Common Stock" for purposes of this Agreement and the Company's Repurchase
Option.
 
4. Restrictions on Transfer. Except for the repurchase of Common Stock as set
forth herein, the Seller shall not transfer, assign, sell, convey or otherwise
encumber any Common Stock not released from escrow or agree to any of the
foregoing in any way until after the Expiration Date.
 
 
1

--------------------------------------------------------------------------------

 
5. Representations of the  Seller. The Seller represents to the Company at the
time of execution of this Agreement and at each closing as follows:


(a) The Seller has all necessary power and authority to enter into and to
perform its obligations hereunder. This Agreement constitutes the valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, subject to: (i) laws of general application relating to
bankruptcy, insolvency and the relief of debtors; and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.


(b) The Seller owns all right, title and interest in and to, and have the right
to transfer to the Company, in connection with the Repurchase Option provided
for herein, all of the Common Stock being repurchased by the Company, pursuant
to the terms of this Agreement, free and clear of all liens, security interests,
charges and other encumbrances.
 
(c) The Seller (either alone or together with its advisors) has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the Repurchase. The Seller has had the opportunity to
ask questions and receive answers concerning the terms and conditions of the
Repurchase Option and has had full access to such other information concerning
the Repurchase Option and the Company as it has requested. The Seller has
received all information that it believes is necessary or appropriate in
connection with the Repurchase Option. The Seller is an informed and
sophisticated party and has engaged, to the extent the Seller deems appropriate,
expert advisors experienced in the evaluation of transactions of the type
contemplated hereby. The Seller acknowledges that the Seller has not relied upon
any express or implied representations or warranties of any nature made by or on
behalf of the Company, whether or not any such representations, warranties or
statements were made in writing or orally, except as expressly set forth for the
benefit of the Seller in this Agreement.


(d) The Seller represents that it is an "accredited investor" as such term is
defined in Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended.


(e) The Seller acknowledges and understands that the Company on or around the
date of this Agreement or otherwise during the term of the Repurchase
Option,  may  sell shares of Common Stock, or other securities of  the Company,
to third parties at per share, or effective per-share, purchase prices that may
be significantly higher or lower than the per share purchase price being paid
hereunder by the Company for the Common Stock. Notwithstanding any such sales,
the Seller agrees to accept the Purchase Price as full and fair payment for the
Common Stock to be purchased hereunder.
 
6.
Representations   of   the   Company.  The  Company  represents  to  the  Seller  at  the
time of execution of this Agreement and at each closing as follows:


(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.


(b) The Company has all necessary  corporate  power  and  authority  to  enter
into and to perform its obligations under this Agreement, and the execution,
delivery and performance by the Company of this Agreement have
been  duly  authorized  by  all  necessary action on  the part of the Company
and its board of directors.  This Agreement  constitutes  the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to: (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.
 
7. Adjustment   for Stock Split. All references to the number of  shares
of  Common Stock and the purchase price of the Common Stock in this Agreement
shall be  appropriately adjusted to reflect any stock split, stock dividend or
other change in the Common  Stock which may be made by the Company after the
date of this Agreement.
 
8. Miscellaneous. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. If any
section, term or provision of this Agreement shall to any extent be held or
determined to be invalid or unenforceable, the remaining sections, terms and
provisions shall nevertheless continue in full force and effect. This Agreement
shall be governed and construed in accordance with the laws of the State of New
York applicable to agreements executed and to be performed wholly within such
State, without regard to any principles of conflicts of law. This Agreement
shall be binding upon the parties and their respective heirs, executors,
administrators, legal representatives, successors and assigns. The Seller may
not assign this Agreement or any of its rights under this Agreement without the
Company's prior written consent. This Agreement may be executed simultaneously
in two (2) or more counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
U.S. RARE EARTHS, INC
             
/s/ Kevin Cassidy
     
Name: Kevin Cassidy
     
CEO
           
DANIEL MCGROARTY
             
/s/ Daniel McGroarty
     
Daniel McGroarty
 

 
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ESCROW AGREEMENT
THIS   ESCROW   AGREEMENT,   dated   as   of   August  13, 2013   ("Escrow
Agreement"), is made by and between U.S. Rare Earths, Inc. (the "Company") and
Daniel McGroarty ("Seller") together with
Manhattan Transfer Registrar Company, as Escrow Agent hereunder ("Escrow
Agent").
 
WITNESSETH:
 
WHEREAS, the Seller is the owner of 800,000 shares of the Company's common
stock, par value $0.00001 per share (the "Common Stock");
 
WHEREAS, the Seller has granted to the Company a right and option (the "Option")
to purchase the Common Stock, in whole or in part, at a purchase price of $1.00
per Share (the "Price Per Share") at any time on or before 5.30 pm New York City
time on April 30, 2014 (the "Expiration Date"), in accordance with the terms of
Stock Sale, Call Option and Mutual Release Agreement and a Repurchase Option
Agreement between the Company and the Seller dated as of August _,. 2013 (the
"Repurchase Option Agreement"); and
 
WHEREAS, to ensure the availability for delivery of the Shares upon repurchase
by the Company, the Company and Seller desire to appoint the Escrow Agent in
accordance with the terms herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereby agree as follows:
 
1. Appointment of  and Acceptance  by  Escrow  Agent. Both the Company and
Seller appoint Escrow Agent to serve as escrow agent hereunder, and Escrow Agent
hereby accepts such appointment in accordance with the terms of this Escrow
Agreement.
 
2. Deposits into Escrow.
 
(a) Promptly upon execution of this Escrow Agreement, the Seller shall deliver
to the Escrow Agent a certificate (or certificates) representing the Shares,
along with fully executed stock powers that are medallion guaranteed and duly
endorsed in form for transfer to the Company. The Seller shall also promptly
deliver to the Escrow Agent any other documents or instruments reasonably
requested by the Escrow Agent.
 
(b) At least one business day prior to a closing, the Company shall wire
transfer in immediately available funds to an account designated by the Escrow
Agent an amount equal to the Purchase Price (as defined below) (the "Escrow
Funds"). Each such deposit shall be accompanied by a report containing Seller's
name, social security number  or  taxpayer identification n umber, address and
other information required for withholding purposes; and a copy of a valid
passport or drivers license.
 
ALL FUNDS SO DEPOSITED SHALL REMAIN THE PROPERTY OF THE COMPANY ACCORDING TO ITS
INTERESTS AND SHALL NOT BE SUBJECT TO ANY LIEN OR CHARGE BY ESCROW AGENT OR BY
JUDGMENT OR CREDITORS' CLAIMS AGAINST COMPANY
UNTIL  RELEASED  OR  ELIGIBLE  TO  BE RELEASED TO THE SELLER IN ACCORDANCE  WITH
SECTION 3 HEREOF.
 
 
4

--------------------------------------------------------------------------------

 
3.  Disposition of Escrow Items.
 
(a) If at any time, the Escrow Agent receives a joint written notification from
the Company and Seller advising the Escrow Agent that the Repurchase Option
Agreement has been terminated (a "Termination Notice"), then any certificates
representing the Shares together with any stock powers shall be returned to
Seller and any Escrow Funds shall be returned to the Company without any
deduction or set off except as provided in Section 10 hereof.


(b) At any time on or after the date hereof and prior to the Expiration Date,
the Company may, in its sole discretion, repurchase all or an y portion of the
Common Stock at the Price Per Share at one or more closings which shall take
place electronically at such time as shall be determined by the Company.  At
least one business day prior to a closing, the Company shall deliver to the
Escrow Agent a notification in writing specifying (i) the number of Shares that
it intends to repurchase from Seller (the "Repurchase Shares") and (ii) the
proposed date of closing, and (b) wire transfer in immediately available funds
to an account designated by the Escrow Agent an amount equal to the product of
the number of Repurchase Shares multiplied by the Price Per Share (the "Purchase
Price"). At each closing, upon receipt of written notice from the Company on or
before the Expiration Date instructing the Escrow Agent to release the Escrow
Items (the "Escrow Release Notice") and provided the Escrow Agent has not
received a Termination Notice, the Escrow Agent shall simultaneously disburse to
Seller selling Repurchase Shares by wire transfer in immediately available funds
an amount equal to the Purchase Price and deliver to the Company the Repurchase
Shares. If the Escrow Agent receives the Escrow Release Notice prior to 12:01
p.m. New York City time on or before the Expiration Date, such disbursement and
delivery will take place the same business day.  If the Escrow Agent receives
the written notice after 12:01 p.m. New York City time on or before the
Expiration Date, such disbursement and delivery shall take place no later than
(1) business day after receipt of the written instruction.


(c) If after the Expiration Date, the Escrow Agent continues to hold any items
deposited into escrow pursuant to Section 2 hereof (the "Escrow Items") then any
certificates representing the Shares together with any stock powers shall be
returned to the Seller and any Escrow Funds shall be returned to the Company
without any deduction or set off except as provided in Section 10 hereof.
 
4. Suspension of Performance or Disbursement Into Court. If, at any time, (i)
there shall exist an y dispute between the Company, Seller or Escrow Agent, or
any other person  with respect to the holding or disposition of all or any
portion of the Escrow Items or any other obligations of Escrow Agent hereunder,
(ii) Escrow Agent is unable to determine, to Escrow Agent's sole satisfaction,
the proper disposition of all or any portion of the Escrow Items or Escrow
Agent's proper actions with respect to its obligations hereunder, or (iii) if
the Company or Seller have not within 30 days of the furnishing by Escrow Agent
of a notice of resignation pursuant to Section 6 hereof appointed a successor
Escrow Agent to act hereunder, then Escrow Agent may, in its sole discretion,
take either or both of the following actions:
 
(a) suspend the performance of any of its obligations (including without
limitation any disbursement obligations) under this Escrow Agreement until such
dispute or uncertainty shall be resolved to the sole satisfaction of Escrow
Agent or until a successor Escrow Agent shall have been appointed (as the case
may be).
 
(b) petition (by means of an interpleader action or any other appropriate
method) any court of competent jurisdiction in any venue convenient to Escrow
Agent, for instructions with respect to such dispute or uncertainty, and to the
extent required or permitted by law, pay into such court all Escrow Funds for
holding and disposition in accordance with the instructions of such court.
 
Escrow Agent shall have no liability to the Company or Seller or any other
person with respect to any such suspension of performance or disbursement into
court, specifically including any liability or claimed liability that may arise,
or be alleged to have arisen, out of or as a result of any delay in the
disposition of the Escrow Items or any delay in or with respect to any other
action required or requested of Escrow Agent.
 
5. Investment of Funds.  All Escrow Funds will be held by Escrow Agent in a Non-
Interest Bearing Trust Account.
 
6. Resignation of Escrow Agent.  Escrow Agent may resign and be discharged from
the performance of its duties hereunder at any time by giving ten (1O) days
prior written notice to the Company and Seller specifying a date when such
resignation shall take effect.  Upon any such notice of resignation, the Company
shall appoint a successor Escrow Agent hereunder prior to the effective date of
such resignation.  The retiring Escrow Agent shall transmit all records
pertaining to the Escrow Items and shall transfer all Escrow Items to the
successor Escrow  Agent, after making copies of such records as the retiring
Escrow Agent deems advisable and after payment by the Company or deduction from
Escrow Funds (to the extent of Company's rights therein) of all fees and
expenses (including court costs and attorneys' fees) payable to, incurred by, or
expected to be incurred by the retiring Escrow Agent in connection with the
performance of its duties and the exercise of its rights hereunder.  After any
retiring Escrow Agent's resignation, the provisions of this Escrow Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Escrow Agent under this Escrow Agreement.  Any corporation or
association into which the Escrow Agent may be merged or converted or with which
it may be consolidated, or any corporation or association to which all or
substantially all of the escrow business of the Escrow Agent's corporate trust
line of business may be transferred, shall be the Escrow Agent under this Escrow
Agreement without further act.
 
 
5

--------------------------------------------------------------------------------

 
7. Liability of Escrow Agent.
 
(a) The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no duties shall be implied.  The Escrow Agent shall have no
liability under and no duty to inquire as to the provisions of any agreement
other than this Escrow Agreement, including without limitation the Repurchase
Option Agreement.  The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith except to the extent that a court of competent
jurisdiction  determines that the Escrow Agent's gross negligence or willful
misconduct was the primary cause of any loss to the Company or Seller Escrow
Agent's sole responsibility shall be for the safekeeping and disposition of the
Escrow Items in accordance  with the terms of this Escrow Agreement.  Escrow
Agent shall have no implied duties or obligations and shall not be charged with
knowledge or notice of any fact or circumstance not specifically set forth
herein.  Escrow Agent may rely upon any notice, instruction, request or other
instrument, not only as to its due execution, validity and effectiveness, but
also as to the truth and accuracy of any information contained therein, which
Escrow Agent shall believe to be genuine and to have been signed or presented by
the person or parties purporting to sign the same.  In no event shall Escrow
Agent be liable for incidental, indirect, special, consequential  or punitive
damages (including, but not limited to lost profits), even if the Escrow Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action.  Escrow Agent shall not be obligated to take any legal action or
commence any proceeding in connection with the Escrow Items, any account in
which Escrow Funds are deposited, this Escrow Agreement or the Repurchase Option
Agreement, or to appear in, prosecute or defend any such legal action or
proceeding.  Without limiting the generality of the foregoing, Escrow Agent
shall not be responsible for or required to enforce any of the terms or
conditions of any agreement with or between the parties.  Escrow Agent shall not
be responsible or liable in any manner for the performance by either party of
their respective obligations under any agreement nor shall Escrow Agent be
responsible or liable in any manner for the failure of either party or any third
party to honor any of the provisions of this Escrow Agreement.  Escrow Agent may
consult legal counsel selected by it in the event of any dispute or question as
to the construction of any of the provisions hereof or of any other agreement or
of its du ties hereunder, or relating to any dispute involving any party hereto,
and shall incur no liability and shall be fully indemnified from any liability
whatsoever in acting in accordance with the opinion or instruction of such
counsel. Company shall promptly pay, upon demand, the reasonable fees and
expenses of any such counsel.


(b) The Escrow Agent is authorized, in its sole discretion, to comply with
orders issued or process entered by any court with respect to the Escrow Items,
without determination by the Escrow Agent of such court's jurisdiction  in the
matter.  If any portion of the Escrow Items is at any time attached, garnished
or levied upon under any court order, or in case the payment, assignment,
transfer, conveyance or delivery of any such property shall be stayed or
enjoined by any court order, or in case any order, judgment or decree shall be
made or entered by any court affecting such property or any part thereof, then
and in any such event, the Escrow Agent is authorized, in its sole discretion,
to rely upon and comply with any such order, writ, judgment or decree which it
is advised by legal counsel selected by it is binding upon it without the need
for appeal or other action; and if the Escrow Agent complies with any such
order, writ, judgment or decree, it shall not be liable to any of the parties
hereto or to any other person or entity by reason of such compliance even though
such order, writ, judgment or decree may be subsequently reversed, modified,
annulled, set aside or vacated.
 
8. Indemnification of Escrow Agent.  From and at all times after the date of
this Escrow Agreement, the Company and Seller, to the fullest extent permitted
by law, defend, indemnify and hold harmless the Escrow Agent and each director,
officer, employee, attorney, agent and affiliate of Escrow Agent (collectively,
the "Indemnified Parties") against any and all actions, claims (whether or not
valid), losses, damages, liabilities, costs and expenses of any kind or nature
whatsoever (including without limitation reasonable attorneys' fees, costs
and  expenses) incurred by or asserted against any of the Indemnified Parties
from and after the date hereof, whether direct, indirect or consequential, as a
result of or arising from or in any way relating to any claim, demand, suit,
action or proceeding (including any inquiry or investigation) by any person,
including without limitation all parties to the Repurchase Option Agreement,
whether threatened or initiated, asserting a claim for any legal or equitable
remedy against any person under any statute or regulation, including, but not
limited to, any federal or state securities laws, or under any common law or
equitable cause or otherwise, arising from or in connection with the
negotiation, preparation, execution, performance or failure of performance of
this Escrow Agreement or any transactions contemplated herein, whether or not
any such Indemnified Party is a party to any such action, proceeding, suit or
the target of any such inquiry or investigation; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder for any
liability finally determined by a court of competent jurisdiction, subject to no
further appeal, to have resulted solely from the gross negligence or willful
misconduct of such Indemnified Party.  Each Indemnified Party shall, in its sole
discretion, have the right to select and employ separate counsel with respect to
any action or claim brought or asserted against it, and the reasonable fees of
such counsel shall be paid upon demand by the all parties to the Repurchase
Option Agreement.  The obligations of all parties to the Repurchase Option
Agreement under this Section 8 shall survive any termination of this Escrow
Agreement and the resignation or removal of Escrow Agent.
 
9. Compensation to Escrow Agent.


(a) Fees and Expenses. The Company shall compensate Escrow Agent for its
services hereunder in accordance with the Schedule of Additional Information
attached hereto as Schedule A and, in addition, shall reimburse Escrow Agent for
all of its reasonable out-of-pocket expenses, including attorneys' fees, travel
expenses, telephone and facsimile transmission costs, Postage (including express
mail and overnight delivery charges), copying charges and the like. The
additional provisions and information set forth on Schedule A are hereby
incorporated by this reference, and form a part of this Escrow Agreement.  All
of the compensation and reimbursement obligations set forth in this Section 9
shall be payable by the Company upon demand by Escrow Agent.  The obligations of
all parties to the Repurchase Option Agreement under this Section 9 shall
survive any termination of this Escrow Agreement and the resignation or removal
of Escrow Agent.


 
6

--------------------------------------------------------------------------------

 
(b) Disbursements from Escrow Funds to Pay Escrow Agent.  The Escrow Agent is
authorized to and may disburse from time to time, to itself or to any
Indemnified Party from Escrow Funds (but only to the extent of the Company's
rights thereto), the amount of any compensation and reimbursement of
out-of-pocket expenses due and payable hereunder (including any amount to which
Escrow Agent or any Indemnified Party is entitled to seek indemnification
pursuant to Section 8 hereof).  Escrow Agent shall notify the parties to the
Repurchase Option Agreement of any disbursement from the Escrow Funds to itself
or to any Indemnified Party in respect of any compensation or reimbursement
hereunder and shall furnish to the parties to the Repurchase Option Agreement
with copies of all related invoices and other statements.


(c) Security and Offset.  All the parties to the Repurchase Option Agreement
hereby grant to Escrow Agent and the Indemnified Parties a security interest in
and lien upon the Escrow Funds to secure all obligations hereunder, and Escrow
Agent and the Indemnified Parties shall have the right to offset the amount of
any compensation or reimbursement due any of them hereunder (including any claim
for indemnification pursuant to Section 8 hereof) against the Escrow Funds.  If
for an y reason the Escrow Funds available to Escrow Agent and the Indemnified
Parties pursuant to such security interest or right of offset are insufficient
to cover such compensation and reimbursement, the parties to the Repurchase
Option Agreement shall promptly pay such amounts to Escrow Agent and the
Indemnified Parties upon receipt of an itemized invoice.
 
10. Representations and Warranties. a. Each of Company and Seller respectively
makes the following representations and warranties to Escrow Agent:


(a) It is duly organized, validly existing, and in good standing under the laws
of the state of its incorporation or organization, and has full power and
authority to execute and deliver this Escrow Agreement and to perform its
obligations hereunder.


(b) This Escrow Agreement has been duly approved by all necessary action,
including any necessary shareholder or membership approval, has been executed by
its duly authorized officers, and constitutes its valid and binding agreement,
enforceable in accordance with its terms.


(c) The execution, delivery, and performance of this Escrow Agreement will not
violate, conflict with, or cause a default under its certificate of
incorporation, articles of organization or bylaws, operating agreement or other
organizational documents, as applicable, any applicable law or regulation, any
court order or administrative ruling or decree to which it is a party or any of
its property is subject, or any agreement, contract, indenture, or other binding
arrangement to which it is a party or any of its property is subject. The
execution, delivery and performance of this Escrow Agreement are consistent with
and accurately described in the Repurchase Option Agreement.


(d) Neither the Company nor Seller has made nor will it in the future make any
representation that states or implies that the Escrow Agent has endorsed,
recommended or guaranteed the purchase, value, or repayment of the securities
offered for sale.


(e) All of its representations and warranties contained herein are true and
complete as of the date hereof and will be true and complete at the time of any
deposit to or disbursement from the Escrow Funds.


(f) Company and Seller further represent and warrant to Escrow Agent that no
party other than the parties hereto, or shall have, any lien, claim or security
interest in the Escrow Funds or any part thereof.  No financing statement under
the Uniform Commercial Code is on file in any jurisdiction claiming a security
interest in or describing (whether specifically or generally) the Escrow Funds
or any part thereof.
 
11. IMPORTANT INFORMATION FOR OPENING AN ACCOUNT.


To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. For a
non-individual person such as a business entity, a charity, a Trust, or other
legal entity, we ask for documentation to verify its formation and existence as
a legal entity. We may also ask to see financial statements, licenses,
identification and authorization documents from individuals claiming authority
to represent the entity or other relevant documentation.
 
 
7

--------------------------------------------------------------------------------

 
Company and Seller acknowledge that a portion of the identifying information set
forth on Schedule A is being requested by the Escrow Agent in connection with
the USA Patriot Act, Pub.L.107-56 (the "Act"), and Company and Seller agree to
provide any additional information requested by the Escrow Agent in connection
with the Act or any similar legislation or regulation to which Escrow Agent is
subject, in a timely manner. The Company and Seller each represents that its
respective identifying information set forth on Schedule  A, including
without  limitation, its Taxpayer Identification Number assigned by the Internal
Revenue Service or any other taxing authority, is true and complete on the date
hereof and will be true and complete at the time of any disbursement of the
Escrow Funds.
 
12. Consent to Jurisdiction and Venue. In the event that any party hereto
commences a lawsuit or other proceeding relating to or arising from this Escrow
Agreement, the parties hereto agree that the federal courts in the state of New
York shall have jurisdiction over any such proceeding. If such court lacks
federal subject matter jurisdiction, the parties agree that the state courts of
the state of New York shall have jurisdiction. Any of these courts shall be
proper venue for any such lawsuit or judicial proceeding and the parties hereto
waive any objection to such venue.  The parties hereto consent to and agree to
submit to the jurisdiction of any of the courts specified herein and agree to
accept service of process to vest personal jurisdiction over them in any of
these courts.


13. Notice.  All notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be deemed to have been
given when the writing is delivered if given or delivered by hand, overnight
delivery service or facsimile transmitter (with confirmed receipt) to the
address or facsimile number set forth on Schedule A hereto, or to such other
address as each party may designate for itself by like notice, and shall be
deemed to have been given on the date deposited in the mail, if mailed, by
first-class , registered or certified mail, postage prepaid, addressed as set
forth on Schedule A hereto, or to such other address as each party may designate
for itself by like notice .


14. Amendment or Waiver.  This Escrow Agreement may be changed, waived,
discharged or terminated only by a writing signed by the Company, Escrow Agent
and Seller. No delay or omission by any party in exercising any right with
respect hereto shall operate as a waiver.  A waiver on any one occasion shall
not be construed as a bar to, or waiver of, any right or remedy on any future
occasion .


15. Severability.  To the extent any provision of this Escrow Agreement is
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Escrow Agreement.


 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT B TO MCGROARTY AGREEMENT


IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed under seal as of the date first above written.
 
 

 
U.S. RARE EARTHS, INC
             
/s/ Kevin Cassidy
     
Name: Kevin Cassidy
     
CEO
           
DANIEL MCGROARTY
           
/s/ Daniel McGroarty
     
Daniel McGroarty
           
MANHATTAN TRANSFER REGISTAR CO.
           
/s/ John Ahearn
     
John Ahearn
     
Title: Partner
         

 
 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
1.  Escrow Account.
 
JP Morgan Chase Bank N.A. New York, NY
 
Beneficiary Account
Number:                                                                 
 
Beneficiary Account Address:
 
2. Escrow Agent Fees.
 
Acceptance Fee:
$    
Annual Escrow Fee:
$                                Out-of-Pocket Expenses: $at
cost                                                Transactional Costs:  $
Domestic and international wire fees.    
Other Fees/Attorney, etc.:
 

 
The Acceptance Fee and the Annual Escrow Fee are payable upon execution of the
escrow documents. In the event the escrow is not funded, the Acceptance Fee and
all related expenses, including attorneys' fees, remain due and payable, and if
paid, will not be refunded. Annual fees cover a full year in advance, or any
part thereof, and thus are not pro-rated in the year of termination.
 
The fees quoted in this schedule apply to services ordinarily  rendered  in  the
administration of an Escrow Account and are subject to reasonable adjustment
based on final review of documents, or when the Escrow Agent is called upon
to  undertake unusual duties or responsibilities, or as changes in law,
procedures, or the cost of doing business demand. Services in addition to and
not contemplated in this Escrow Agreement, including, but not limited to,
document amendments and revisions, non­ standard cash and/or investment
transactions, calculations, notices and reports, and legal fees, will be billed
as extraordinary expenses .
 
Unless otherwise indicated, the above fees relate to the establishment of one
escrow account. Additional sub-accounts governed by the same Escrow Agreement
may incur an additional charge. Transaction costs include charges for wire
transfers, checks, internal transfers and securities transactions.
 
 
10

--------------------------------------------------------------------------------

 
3. Notice Address -
 
Principal Place of Business, if different
 

If to Company at:                                      

 
ATTN:
 
If to the Seller at:      [INSERT ADDRESS]
 
If to the Escrow
 
Agent at: Manhattan Transfer Registrar as Agent for
 
57 Eastwood Road
Miller Place, NY  11764
ATIN: John Ahearn
Facsimile: (631) 928-6171
Telephone: (631) 928-7655
Cell: (631) 255-1819
 
4.  The Repurchase Option Agreement referenced in the preamble to the Escrow
Agreement is provided to Escrow Agent for informational purposes only and has
not been reviewed, commented on or approved by Escrow Agent in any way.
 
 
 
11

--------------------------------------------------------------------------------